Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed 8/24/20 are pending; claims 1-18, 28, and 29 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-13, 16-18, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utasi (US 4610005) in view of Ellis (US 9706185).
CLAIM 1:  Utasi discloses a method for measuring depth.  The method comprises operating a control system of a drilling rig (12) by obtaining a first measurement of a first position of at least a portion of a tubular handling assembly (block 21) using a detector (on block 21, see col. 5, lines 14-22).  The detector is configured to continuously detect a current position of the at least a portion of the tubular handling assembly while the tubular handling assembly is moved by a drawworks (col. 4, lines 26-30).  Utasi discloses obtaining a second measurement of a second position of the at least a portion of the tubular handling assembly using the detector (see col. 3, line 3 “between its uppermost and lowermost positional limits).  Utasi discloses determining a length of a tubular string based at least partially on a difference between the obtained first and second measurements (see col. 4, lines 46-66; “borehole depths and penetration rate”).  The tubular string comprises a drill string (see col. 4, lines 33-45).  
Utasi fails to disclose providing control commands based on the determined length of the tubular string to control movement of the tubular handling assembly.
Ellis discloses a method for drill rig device control.
Ellis discloses monitoring the position of drill rig equipment with cameras (210).  The location data from the cameras is used to control movement of the tubular handling assembly (see col. 5, lines 45-58, stopping movement if data is inconsistent; col. 6, lines 55-59 discussing various tools controlled by output data, discussion continues through next column).
It would have been obvious to one of ordinary skill in the art to modify the method of Utasi to use the acquired data about the length of the string to provide control commands as in Ellis as described in the claims as Ellis teaches that the location data of the equipment can used to safely operate the drill rig (see Background).
CLAIM 2:  The tubular handling assembly of Utasi comprises a travelling block (11) and a drilling device (drill bit), wherein the first positioned position is determined based on an elevation of the travelling block, and wherein the second position is determined based on the elevation of the travelling block.
CLAIM 3:  Utasi discloses continuously obtaining measurements of the current position of the at least a portion of the tubular handling assembly while moving the at least a portion of the tubular handling assembly (see col. 4, lines 26-32).
CLAIM 4:  Utasi discloses connecting a tubular segment to the tubular handling assembly and to the tubular string after moving the tubular handling assembly, wherein obtaining the second measurement is performed after connecting the tubular segment to the tubular handling assembly and the tubular string (see col. 4, lines 33-45).
CLAIM 5:  Utasi discloses determining the length of the tubular string comprises adding a difference between the first measurement and the second measurement to a previously calculated previously calculated length of the tubular string (see col. 4, lines 26-32).
CLAIM 6:  Utasi discloses obtaining the first measurement comprises measuring a first elevation of the at least a portion of the tubular handling assembly when the tubular handling assembly is in the 
CLAIM 7:  Utasi fails to disclose the movement of the tubular handling assembly causes movement of the detector, the detector being coupled to the tubular handling assembly and configured to move therewith.
Ellis discloses placing the detector (210) such that the movement of the tubular handling assembly causes movement of the detector by being coupled to the tubular handling assembly and configured to move therewith (see Fig. 2 with camera 210 on top drive 230).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location of the detector of Utasi to be moveable on the handling assembly as in Ellis as Ellis teaches that the camera at that position can capture the safety of the pipe movement.
CLAIM 8:  Utasi discloses obtaining the second measurement of the second position comprises detecting one or more stationary markers while the tubular handling assembly moves after measuring the first position (see col. 5, lines 29-52 discussing using stationary line markers to adjust for camera movement).
CLAIM 9:  Utasi discloses detecting the one or more stationary markers comprises counting a number of the one or more stationary markers between the first and second positions (counting the lines).
CLAIM 10:  Utasi discloses obtaining the first measurement comprises identifying a first marker of a plurality of markers based on a size, shape, color, or combination thereof of the first marker, using the detector; and obtaining the second measurement comprises identifying a second marker of the plurality of markers based on a size, shape, color, or combination thereof of the second marker, using 
CLAIM 11:  Utasi fails to disclose the detector comprises an image sensor and a lens, a distance between the image sensor and the lens being adjustable; obtaining the first measurement comprises determining a first distance between the lens and the image sensor at which an image of at least a portion of the tubular handling assembly is in focus; obtaining the second measurement comprises determining a second distance between the lens and the image sensor at which the image of the at least a portion of the tubular handling assembly is in focus; and determining the length of the tubular string comprises determining an elevation between the first and second positions based on a difference between the first and second distances.
Ellis discloses using a camera (210) as detector; which has the image sensor and lens that are adjustable and using the focus to gain the measurements (in 3d).
CLAIM 12:  Utasi discloses obtaining the first measurement comprises determining a first distance between the lens and the image sensor at which an image of at least a part of the tubular handling assembly has a size; obtaining the second measurement comprises determining a second distance between the lens and the image sensor at which the image of the at least a part of the tubular handling assembly has a size that is substantially the same as the size of the image used in obtaining the first measurement; and determining the length of the tubular string comprises determining an elevation between the first and second positions based on a difference between the first and second distances (see col. 5, lines 29-52 adjusting for varying size).
Utasi fails to disclose the detector comprises an image sensor and a lens, a distance between the image sensor and the lens being adjustable.
Ellis discloses using the camera as the detector.
CLAIM 13:  Utasi discloses obtaining the first measurement comprises determining a first angle defined by an orientation of a camera and a reference plane that is normal to an axis along which the tubular handling assembly is moved, wherein the camera is oriented toward the tubular handling assembly in the first position and is offset from the axis along the reference plane; obtaining the second measurement comprises determining a second angle defined by the orientation of the camera and the reference plane; and determining the length of the tubular string comprises determining an elevation difference between the first and second positions based on the first and second angles (see col. 3, lines 15-45 discussing “pointing angle” and col. 4, lines 46-66 applying the data).
CLAIM 16:  Utasi discloses the tubular handling assembly comprises a travelling block (11) coupled to the drawworks via a drill line, and wherein the tubular handling assembly is moved by causing rotation of the drawworks (see Figures).
CLAIM 17:  Utasi discloses determining a stick-up length of the tubular string using a second detector (see col. 5, lines 14-22 discussing “shapes and objects” as a plural), when the tubular string is supported by a slips assembly; and correlating the first position of the tubular handling assembly with the stick-up length (see col. 4, lines 46-66).
CLAIM 18:  Utasi discloses determining a deformation of a rig structure supporting the tubular string and the tubular handling assembly using the detector (see col. 4, lines 33-45 discussing modifications for drill string movement).
CLAIM 28:  Utasi discloses an elevation measurement system for a drilling rig (12).  The system comprises a tubular handling assembly comprising a drilling device that is movable along an axis and connectable to a tubular (the block 21); and a detector (on block 21, see col. 5 lines 14-22) coupled to the tubular handling assembly.  The detector is configured to continuously measure a position or a position change of the tubular handling assembly (via camera); the detector comprises an image sensor and a lens (in the camera); a distance between the image sensor and the lens is variable (via movement 
CLAIM 29:  Utasi discloses an elevation measurement system for a drilling rig (12).  The system comprises a tubular handling assembly comprising a drilling device that is movable along an axis and connectable to a tubular (block 21).  A detector coupled to the tubular handling assembly or to the drilling rig (see col. 5).  The detector is configured to continuously measure a position or a position change of the tubular handling assembly; the detector comprises a camera (10) that is offset along a reference axis that is normal to the axis along which the tubular handling assembly is movable (camera continuously measures).  The camera is configured to change orientation to maintain at least a part of the tubular handling assembly within a field of view (via mounting system).  The detector is configured to determine the position or the position change based on a change in an angle defined between the orientation of the camera and the reference axis.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Utasi (US 4610005) in view of Ellis (US 9706185) in further view of Vogen (US 4674591).
CLAIM 14:  Utasi-Ellis fails to disclose wherein: obtaining the first measurement comprises measuring a first vibration frequency in a line coupled to or engaged with the tubular handing assembly when the tubular handling assembly is in the first position; obtaining the second measurement comprises measuring a second vibration frequency in the line when the tubular handling assembly is in the second position; and determining the length comprises comparing the first and second vibration frequencies.
Vogen discloses a method and apparatus for monitoring and controlling underground drilling.
Vogen discloses a plurality of vibration sensors (101, 102) which are connected to a line 107 that send a signal to a recorder 110.  The data is compared to determine the length by comparing the time it takes each signal (see col. 8, lines 19-28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Utasi-Ellis to have a vibration sensor as in Vogen as a simple substitution of one known sensor for another in which the vibration sensor would perform the same function in the same manner within the combination as it does in Vogen by sending the signals up to a surface monitoring and control unit for analysis.
CLAIM 15:  Utasi discloses maintaining a generally constant tension in the line as the tubular handling assembly is moved; and changing a length along which a vibration in the line propagates, by moving the tubular handling assembly (block crown on pulley).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 12/24/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679